Citation Nr: 1820387	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO. 16-62 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Marine Corps from November 1965 to September 1967, including service in the Republic of Vietnam.  For his meritorious service, the Veteran was awarded (among other decorations) the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus is the result of in-service acoustic trauma and had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his tinnitus is a result of acoustic trauma while in service.  For the reasons that follow, the Board agrees.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus, an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.
Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C. §§ 1101, 1112, 1113, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

The Veteran demonstrates a present disability. The Veteran's VA treatment records indicate the Veteran experiences "constant ringing [...] present in both ears." The Veteran has also noted regular, intense ringing in his ears.  The current disability criterion is therefore met.

The Veteran has reported experiencing acoustic trauma during service. Although service treatment records are absent for any diagnosis of, or treatment for tinnitus, the Veteran served in combat, as evidenced by receipt of a Combat Action Badge and Purple Heart upon separation from service.

The Veteran has identified several incidents of exposure to loud noises of gunfire and explosions as a result of his combat service. See e.g., August 2015 Letter from the Veteran. The Veteran has reported that he did not use ear protection during these episodes of acoustic trauma, and he contends that his tinnitus began during his service shortly after this exposure. The Veteran's statements are presumed credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C. § 1154(a), (b) (2012). 

The Veteran is diagnosed with tinnitus, there is no evidence to counter his report that he experienced acoustic trauma in service, and competent evidence indicates that the Veteran has experienced continuity of symptomatology since separation from service. Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral tinnitus have been met. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran was afforded a VA examination concerning his hearing loss in December 2014. However, an addendum opinion is necessary in order to properly adjudicate the Veteran's claim. Specifically, it is unclear whether the VA examiner converted the Veteran's in-service audiological examination results from American Standards Association (ASA) standards to International Standards Organization (ISO)-American National Standards Institute (ANSI) standards. Additionally, an addendum opinion is necessary to address a 2005 Institute of Medicine (IOM) report.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any outstanding VA or private medical records. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed hearing loss.

After examining the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to his active service.

The examiner is directed to consider the Veteran's in-service audiological examinations in October 1965 and August 1967, under ASA standards. Additionally, the examiner should consider the 2005 IOM report that states: "Young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 decibels HL at 6000 Hz), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 decibels HL) at discharge." 

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. 

3. After completion of the above and any other appropriate development deemed appropriate, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


